Herrick, J.:
The plaintiff brought an action against the defendant in the Justice’s Court. It was tried, before and submitted to the justice September 14, 1894. The justice rendered judgment against the defendant for the sum of twenty-one dollars and fifty-five cents on. the 21st of September, 1894.
The defendant appealed from such judgment to the County Court, which court affirmed the judgment of the Justice’s Court, and from such judgment of affirmance by the County Court the defendant appeals to this court.
The judgment rendered by the justice was void, it not having been rendered within four days after the trial and submission of the case to him by the parties. (Code Civ. Proc. § 3015 ; Putman v. Van Allen, 46 Hun, 492.)
But, although the judgment is void, it is sufficient to support an appeal for the purposes of its review and reversal. (Gillingham v. Jenkins, 40 Hun, 594, and cases cited.)
The judgment of the County Court and of the Justice’s Court should, therefore, be reversed, with costs and disbursements of this appeal and the costs of the appeal to the County Court.
All concurred.
Judgment of the County Court and of the Justice reversed.